DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16 and 17 are generic to the following disclosed patentably distinct species: 
Species A: Figures 1A-3
Species B: Figures 4A-5
Species C: Figures 6A-6C
Species D: Figure 7
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Whitney Blair on 10/1/2020 a provisional election was made to prosecute the invention of Species C (figures 6A-6C), claims 1-20.  Since response didn’t include if the election was made with or without traverse, election is treated as being made without traverse. Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election/Restrictions
Although applicant elected claims 1-20, claims 2, 6, 7 and 17 do not appear to read over the elected species. Therefore, claims 2, 6, 7 and 17 are withdrawn and only claims 1, 3-5, 8-16 and 20 are being examined in the current prosecution. A call was made and message was left to attorney Whitney Blair to notify regarding withdrawal of the claims from examination however no response was received therefore, withdrawal of claims 2, 6, 7 and 17-19 were construed to be confirmed by the attorney.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 62/247,626, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen, a needle hub having a closed end, an open end, and a compartment interposed therebetween, the closed end being .
The disclosure of the prior-filed application, Application No. US 62/296,383, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen, a needle hub having a closed end, an open end, and a compartment interposed therebetween, the closed end being configured to receive a terminal end of the extension tube. Accordingly, claims 1, 3-5, 8-16 and 20 are not entitled to the benefit of the prior filed application.
The disclosure of the prior-filed application, Application No. US 62/296,385, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen, a needle hub having a closed end, an open end, and a compartment interposed therebetween, the closed end being configured to receive a terminal end of the extension tube. Accordingly, claims 1, 3-5, 8-16 and 20 are not entitled to the benefit of the prior filed application.
The disclosure of the prior-filed application, Application No. US 62/247,596, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen, a needle hub having a closed end, an open end, and a compartment interposed therebetween, the closed end being configured to receive a terminal end of the extension tube. Accordingly, claims 1, 3-5, 8-16 and 20 are not entitled to the benefit of the prior filed application.

The disclosure of the prior-filed application, Application No. US 62/247,617, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen. Accordingly, claims 1, 3-5, 8-16 and 20 are not entitled to the benefit of the prior filed application.
The disclosure of the prior-filed application, Application No. US 62/247,607, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose, the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen. Accordingly, claims 1, 3-5, 8-16 and 20 are not entitled to the benefit of the prior filed application.
Information Disclosure Statement
The information disclosure statement filed 2/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
2/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because duplicate entries of references with different publication date was provided in the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
96 in figures 1A, 1B
162 in figures 6A, 6B
226 in figure 7
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “76” has been used to designate two different feature in figure 2 and figure 3. In figure 2, the reference character 76 is pointing to a structure which appears to be extension tube whereas in figure 3, the reference character 76 refers to a structure which appears to be a needle. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "50" and "26" have both been used to designate same feature in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, line 5, it appears that “extension tube” should read “the extension tube” because “an extension tube" is already recited in claim 1, line 4.
Regarding claim 8, line 3, it appears that “extension tube” should read “the extension tube” because “an extension tube" is already recited in claim 1, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162).

a catheter adapter 21 having a proximal end (end where element 41 is located), a distal end (end where element 20 is connected), and a lumen (hollow portion inside element 21) interposed therebetween, the catheter adapter 21 further comprising a securement platform 25, the distal end (end where element 20 is connected) comprising an intravenous catheter 20; 
a needle hub 41 having a closed end (see “CE” in figure 4 below), an open end (see "OE" in figure 4 below), and a compartment (hollow portion inside element 41) interposed therebetween, the open end (see “OE” in figure 4 below) configured to receive the proximal end (end where element 41 is located) of the catheter adapter 21, and 
an introducer needle 40 having a base end (end connected to element 41), a tip end (end that will be first inserted into the patient’s body) and a body (body of element 40) extending therebetween, the base end (end connected to element 41) being securely attached to the closed end (see “CE” in figure 4 below) of the needle hub 41, and the body (body of element 41) extending through the proximal end (end where element 41 is located), the lumen (hollow portion inside element 21), the distal end (end where element 20 is connected), and the intravenous catheter 20 such that the tip end (end that will be first inserted into the patient's body) of the introducer needle 40 is exposed beyond a terminal end (see “TE” in figure 4 below) of the intravenous catheter 20.
Brimhall is silent regarding the proximal end comprising an extension tube, the intravenous catheter and extension tube being in fluid communication with the lumen; the closed end being configured to receive a terminal end of the extension tube; wherein the extension tube is stored within the compartment.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of Brimhall to incorporate the proximal end comprising an extension tube as taught by Rosenberg for the purpose of passing fluid directly from the extension tube to a second channel (figure 4, column 4, lines 12-16).

    PNG
    media_image1.png
    257
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    557
    media_image2.png
    Greyscale


Regarding claim 3, Brimhall discloses wherein the proximal end (end where element 41 is located) of the catheter adapter 21 further comprises a blood control valve 29 through which the body (body of element 40) of the introducer needle 40 passes.

Regarding claim 4, Brimhall discloses wherein the blood control valve 29 comprises a septum 29 (element 29 can be construed as a septum too because it separates hollow portion inside element 21 while simultaneously allowing the passage of element 40).

Regarding claim 5, Brimhall discloses wherein the blood control valve 29 comprises a self-sealing polymer (column 3, lines 22-25).

Regarding claim 9, Brimhall discloses a blood control valve 29 placed in the catheter adapter 21. Additionally, as explained in the rejection of claim 1 above, when Brimhall is modified in view of Rosenberg, a tube will be placed inside element 21 of Brimhall at least slightly above element 22 of Brimhall. Element 29 in Brimhall is very close to element 22 of Brimhall. Therefore, the modified device will have proximal end of the tube almost touching element 29 of Brimhall or incorporating at least a portion of element 29 inside the tube thereby having a modified device comprising a proximal end of the extension tube further comprises a blood control valve.

Regarding claim 10, Brimhall discloses wherein the blood control valve 29 comprises a passageway (passageway that allows passing of element 40) through which the body (body of element 40) of the introducer needle 40 passes.

Regarding claim 11, Brimhall discloses wherein the blood control valve 29 comprises a septum 29 (element 29 can be construed as a septum too because it separates hollow portion inside element 21 while simultaneously allowing the passage of element 40).

Regarding claim 12, Brimhall discloses wherein the blood control valve 29 comprises a self-sealing polymer (column 3, lines 22-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162) and further in view of Brimhall et al. (US 5,772,636, hereinafter referred as “Brimhall '36”).
Regarding claim 8, Brimhall/Rosenberg (hereinafter referred as "modified Brimhall”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Brimhall is silent further comprising a safety mechanism slidably coupled to the body of the introducer needle and configured to capture and retain the tip end of the introducer needle upon removal of the catheter adapter and extension tube from the needle hub.
However, Brimhall '36 discloses a structure of an assembled intravenous catheter device (figure 2) comprising a safety mechanism (structure disposed in element 34) slidably coupled (column 5, lines 20-52) to the body (body of element 30) of the introducer needle 30 and configured to capture and retain the tip end (sharp end of element 30 which gets first inserted into the patient's body) of the introducer needle 30 upon removal of the catheter adapter 22 and extension tube from the needle hub 31 for the purpose of preventing accidental needle sticks or touch contamination with body fluids (column 3, lines 30-33).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of modified Brimhall to incorporate a safety mechanism slidably coupled to the body of the introducer needle and configured to capture and retain the tip end of the introducer needle upon removal of the catheter adapter and extension tube from the needle hub as taught by Brimhall ‘36 for the purpose of preventing accidental needle sticks or touch contamination with body fluids (column 3, lines 30-33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162) and further in view of Thompson et al. (US 3,827,434).
Regarding claim 13, modified Brimhall discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 9. Brimhall discloses the blood control valve 29 but is silent regarding its fitting inside element 21. Therefore, modified Brimhall is silent regarding wherein the blood control valve is a luer adapter.
However, Thompson teaches a design of a catheter insertion device wherein the blood control valve is a luer adapter (integrated structure formed by elements 38, 40) for the purpose of connecting the blood control valve with the lumen (column 3, lines 55-58).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection of the blood control valve of modified Brimhall to incorporate a luer adaptor as taught by Thompson for the purpose of connecting the blood control valve with the lumen/extension tube (column 3, lines 55-58). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162) and further in view of Lynn (US 6,740,063 B2).
Regarding claim 15, modified Brimhall discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Brimhall is silent regarding wherein a gauge of the extension tube is greater than a gauge of the intravenous catheter.
However, Lynn teaches a design of a catheter system (figure 3) comprising a gauge (column 7, lines 2-6) of the extension tube 134 is greater than a gauge of the intravenous catheter 102 for the purpose of preventing the blood flow beyond the extension tube (column 7, lines 2-6).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162) and further in view of Rosenberg et al. (US 2014/0107584 A1, hereinafter referred as "Rosenberg '84").
Regarding claim 16, modified Brimhall discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Brimhall is silent regarding wherein the securement platform comprises a pliable, flexible polymer material.
However, Rosenberg ’84 teaches a design of a system for inserting a catheter inside the patient’s body comprising wherein the securement platform comprises a pliable, flexible polymer material (paragraph 0027, lines 13-20) for the purpose of positioning the securement platform with the needle hub or another connector (paragraph 0027, lines 13-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of modified Brimhall to incorporate wherein the securement platform comprises a pliable, flexible polymer material as taught by Rosenberg ‘84 for the purpose of positioning the securement platform with the needle hub or another connector (paragraph 0027, lines 13-20).

Claims 1, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,177,809) in view of Wallace (US 5,312,359).
Regarding claim 1, Moorehead discloses an assembled intravenous catheter device (figure 3a), comprising: 
a catheter adapter 40 having a proximal end (end that connects to element 50), a distal end (end that connects to element 30), and a lumen (hollow portion inside element 40) interposed therebetween (figure 4), the catheter adapter 40 further comprising a securement platform 42a, 42b, the distal end (end that connects to element 30) comprising an intravenous catheter 30 and the proximal end (end that connects to element 50) comprising an extension tube 50, the intravenous catheter 30 and extension tube 50 being in fluid communication (figure 4) with the lumen (hollow portion inside element 40); 
a needle hub 53 having a closed end (end where element 54 is placed), and an introducer needle (integrated structure formed by elements 20, 24) having a base end (end connected to element 53), a tip end 21 and a body (body of elements 20, 24 extending between elements 21 and 53) extending therebetween, the base end (end connected to element 53) being securely attached to the closed end (end where element 54 is placed) of the needle hub 53, and the body (body of element 20 extending between elements 21 and 53) extending through the proximal end (end that connects to element 50), the lumen (hollow portion inside element 40), the distal end (end that connects to element 30), and the intravenous catheter 30 such that the tip end 21 of the introducer needle 20, 24 is exposed beyond a terminal end of the intravenous catheter 30. Moorehead is silent regarding wherein a needle hub having an open end, and a compartment interposed therebetween, the closed end being configured to receive a terminal end of the extension tube and the open end configured to receive the proximal 
However, Wallace teaches a design of an intravenous cannula insertion assembly (figure 5) comprising a needle hub 19 having an open end (end where element 17 is located), and a compartment (see “C” in figure 3 below) interposed therebetween, the closed end (end where element 18 is present) being configured to receive a terminal end (end where element 22 is located) of the extension lumen 21a (which could become extension tube when Moorehead is modified in view of Wallace because in Moorehead needle hub is getting connected to the extension tube) and the open end (end where element 17 is located) configured to receive the proximal end of the catheter adapter 21, wherein the extension lumen 21a is stored within the compartment (see “C” in figure 3 below, it is construed that when Moorehead is modified in view of Wallace, element 15 could be made connecting to the catheter adapter of Moorehead therefore, the extension tube will have to be stored in "C" in figure 3 below if a portion of lumen 21a of Wallace closer to element 22 of Wallace is being representing extension tube of Moorehead) for the purpose of securely engaging needle hub with the intravenous catheter device (column 4, lines 66-68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the needle hub of Moorehead to incorporate wherein a needle hub having an open end, and a compartment interposed therebetween, the closed end being configured to receive a terminal end of the extension tube and the open end configured to receive the proximal end of the catheter adapter, wherein the extension tube is stored within the compartment as taught by Wallace for the purpose of securely engaging needle hub with the intravenous catheter device (column 4, lines 66-68).


    PNG
    media_image3.png
    208
    538
    media_image3.png
    Greyscale


Regarding claim 9, Moorehead discloses wherein a proximal end of the extension tube 50 comprises a blood control valve 55.

Regarding claim 10, Moorehead discloses wherein the blood control valve further comprises a passageway (passage allowing element 20, 24 to pass) through which the body (body of elements 20, 24) of the introducer needle 20, 24 passes.

Regarding claim 11, Moorehead discloses wherein the blood control valve is a septum 55 (column 5, lines 4-9).

Regarding claim 20, Moorehead disclose observing flashback (column 2, lines 44-48) but is silent regarding wherein the closed end of the needle hub further comprises a flashback chamber.
However, Wallace teaches wherein the closed end (end where element 18 is located) of the needle hub 19 further comprises a flashback chamber 19a for the purpose of confirming the successful insertion of the cannula into the blood vessel (column 5, lines 17-20).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,177,809) in view of Wallace (US 5,312,359) and further in view of Brimhall (US 5,697,914).
Regarding claim 12, Moorehead/Wallace (hereinafter referred as “modified Moorehead”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 9. Moorehead discloses a self sealing blood control valve 55 but is silent regarding the blood control valve comprising a self-sealing polymer.
However, Brimhall teaches the blood control valve comprising a self-sealing polymer (column 3, lines 22-25) for the purpose of imparting the elastic property thereby having a self-sealing valve (column 3, lines 22-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the blood control valve of modified Moorehead to incorporate a self-sealing polymer for the purpose of imparting the elastic property thereby having a self-sealing valve (column 3, lines 22-25).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,177,809) in view of Wallace (US 5,312,359) and further in view of Orkin et al. (US 4,925,444).
Regarding claim 13, modified Moorehead discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 9. Modified Moorehead is silent regarding wherein the blood control valve is a luer adapter.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the blood control valve of Moorehead to incorporate a luer adapter as taught by Orkin for the purpose of connecting the blood control valve with the needle/needle hub (column 13, lines 10-13, figure 5c).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Brimhall (US 5,697,914) in view of Rosenberg (US 4,701,162), is silent regarding wherein the extension tube is wound around the body of the introducer needle within the compartment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Following are the prior arts that disclose the structure similar to applicants’ invention of inserting the needle through the catheter and having extension tube:
Sorenson et al. (US 4,099,528)
D’ Alo et al. (US 4,326,519)
Ryan et al. (US 5,810,835)
Brimhall (US 2005/0015071 A1)
Murashita et al. (US 2008/0103449 A1)
Following are the prior arts that disclose the structure regarding covering of the needle upon its removal:
Plassche, Jr. (US 5,300,045)
Howell et al. (US 2005/0251092 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783